Citation Nr: 0001838	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ulcers.

(The issue of entitlement to service connection for post-
traumatic stress disorder is the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In June 1997, the Board confirmed the 
denial of the issue on appeal and the veteran filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(Court).  The Court, in a Memorandum Decision dated in June 
1999, vacated and remanded the June 1997 Board decision for 
readjudication consistent with Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


FINDINGS OF FACT

1.  By unappealed decision dated August 1961, the RO denied 
the veteran's claim of entitlement to service connection for 
ulcers.

2.  The evidence associated with the claims file subsequent 
to the August 1961 decision bears directly and substantially 
upon the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.

3.  There is competent medical evidence linking the veteran's 
ulcers with his period of active service.


CONCLUSIONS OF LAW

1.  The RO's August 1961 decision denying entitlement to 
service connection for ulcers is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.303, 20.1103 (1999).

2.  The evidence received since the August 1961 rating 
decision is new and material, and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
ulcers have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for ulcers 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
ulcers was previously considered and denied by the RO.  In 
August 1961, the RO issued a rating decision denying service 
connection for a duodenal ulcer.  The RO had previously 
denied the veteran's claims for a stomach condition.  The 
veteran was notified of the August 1961 decision and provided 
with his appellate rights, but he did not appeal the 
decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's August 
1961 determination, that determination is final.  Id; 
38 C.F.R. §§ 20.302, 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), (West 1991) absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, 12 Vet.App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

The relevant evidence that was of record at the time of the 
RO's August 1961 denial included the veteran's service 
medical records; April 1946 VA hospital records; an April-May 
1946 VA examination; a March 1960 letter from Armen A. 
Melior, M.D.; January and February 1961 lay statements; and a 
May 1961 University Hospital report.

The service medical records contain no complaints, treatment, 
or diagnoses related to ulcers.  The April 1946 VA hospital 
records show that the veteran was admitted with a 
gastrointestinal condition and the VA examination also 
diagnosed him with a gastrointestinal condition.  The March 
1960 letter from Dr. Melior stated that the veteran had a 
history of a healed ulcer, and that he had evidence and 
symptoms of a present ulcer for which he was recently 
hospitalized.  The letters submitted by the veteran's family 
and friends claimed he had a stomach condition during active 
service which continued to the present.  The May 1961 
hospital records reflect a diagnosis of chronic duodenal 
ulcer disease.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's August 1961 
denial consists of April 1982 and February 1985 letters from 
Keith Gaspich, M.D.; an April 1996 post-traumatic stress 
disorder (PTSD) VA examination; a statement from Christine 
Henry, M.D., submitted in July 1998; and an excerpt from 
Order of Battle U.S. Army, World War II by Shelby L. Stanton.

The letters from Dr. Gaspich state that he had treated the 
veteran for stomach pain and peptic and duodenal ulcer 
disease since November 1962 and that the veteran had been 
hospitalized several times due to these conditions.  During 
the April 1996 VA examination, the veteran reported that he 
had stomach problems since 1946 and that they increased 
during times of stress.  The examiner diagnosed the veteran 
with stress-related physiological response affecting 
gastrointestinal tract dysfunction.

Dr. Henry stated that she had treated the veteran since 1991 
and that she had reviewed his medical history and all records 
in the claims file.  She noted that the veteran had a history 
of abdominal pain since his time in service and that he had 
undergone extensive testing for this complaint.  She agreed 
with the opinion of the VA examiner that the veteran suffered 
from stress related physiological response affecting 
gastrointestinal tract dysfunction.  She further found that 
the veteran suffered from irritable bowel syndrome and 
hyperacidity.  She opined that the stress that the veteran 
experienced during active duty probably precipitated or 
aggravated these conditions.  She further believed that the 
symptoms which the veteran complained of in 1946 were the 
same symptoms which he presently experienced.

The Board finds that the evidence presented subsequent to the 
RO's August 1961 decision is new and material in that it 
establishes the presence of a current gastrointestinal 
disability and relates this disability to the veteran's 
period of active service.  The record formerly contained no 
competent medical evidence relating the veteran's 
gastrointestinal disability, claimed as ulcers, to his active 
duty.  The evidence of record now contains two diagnoses of 
stress-related physiological response affecting 
gastrointestinal tract dysfunction and Dr. Henry relates this 
disability to the veteran's experiences during World War II.  
Therefore, as the Board has determined that new and material 
evidence has been submitted, it will proceed to determine 
whether the claim, as reopened, is well grounded.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  For a 
claim to be well-grounded, there must be (1) competent 
medical evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

Based upon the aforementioned findings, the Board concludes 
that the veteran's claim of entitlement to service connection 
for ulcers is well grounded.  In particular, the Board 
accepts the opinion of Dr. Henry as being sufficient to well 
ground the veteran's claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for ulcers is reopened.

The claim of entitlement to service connection for ulcers is 
well grounded.


REMAND

Given the Board's decision that new and material evidence has 
been submitted and that the veteran has presented a well-
grounded claim, additional action by the RO is required prior 
to further Board review.  The Board observes that, in a 
November 1999 letter, the veteran's attorney stated that the 
veteran did not waive RO consideration of any newly submitted 
evidence.  Therefore, the Board finds that the file must be 
returned to the RO for consideration of the merits of the 
evidence submitted to the Board.

The Board further notes that the veteran's gastrointestinal 
disability has been diagnosed as several different conditions 
and that his present diagnosis remains unclear.  Therefore, 
the Board believes that it would be helpful to secure a VA 
examination and opinion as to the veteran's overall 
disability picture based on a review of the entire 
evidentiary record.  Finally, the Board finds that the 
current record apparently does not contain the complete 
medical records of the veteran's treating physicians.  As the 
Board has found the veteran's claim to be well grounded, the 
VA is under a duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  
Therefore, the RO should obtain all relevant treatment 
records and associate them with the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1. The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously 
acquired, pertaining to the treatment 
of the veteran.

2. After securing authorization from the 
veteran, the RO should obtain and 
associate with the claims file any and 
all private medical records pertaining 
to the treatment of the veteran.  In 
particular, the RO should obtain any 
records utilized by Drs. Melior, 
Gaspich, and Henry.

3. Thereafter, the RO should schedule the 
veteran for a comprehensive general 
medical examination and/or appropriate 
specialty examination(s).  Since it is 
important "that each disability be 
viewed in relation to its history," 
38 C.F.R. § 4.1 (1999), the examiner 
must be provided with the veteran's 
claims file.  The examiner is 
requested to review all pertinent 
records in the claims file, including 
the service medical records, and the 
medical opinions of all private 
physicians and VA examiners.  Any and 
all evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished.  All clinical 
findings and subjective complaints 
should be reported in detail.  The 
examiner is requested to offer an 
opinion as to the nature, severity, 
and manifestations of the veteran's 
current disability.  In so doing, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current disability is 
related to the veteran's period of 
active service.  The opinion must be 
supported by a written rationale, and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4. When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded the 
appropriate length of time in which to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







